.'                     Case 1:10-cv-07547-KMW Document 196 Filed 11/02/18 Page 1 of 2
                        Case 1:10-cv-07547-KMW Document 195 Filed 10/29/18 Page 1 of 2

                                             ROTTENBERG LIPMAN RICH,                            P. C. r;:=:=:=:=:=:=:=:=:=:=:==:,
             NEW JERSEY OFFICE                         THE HELMSLEY BUILDING
          PARK 80 WEST , PLAZA ONE                         230       PARK AVENUE
                                                                                                      USDSSDNY
                                                                                                           WWW. RLRPCLAW. COM
        250 PEHLE AVENUE , su~~~ ~~-53l'=!!""E!"::"=-;:;:::;:;::=::]
     SADDLE BROOK , NEW JERI ,--,,...~                                   NTH FLOOR                    DOCUMENT
                                                                                                          RICHARD E . ROSBERGER
        TELEPHONE ( 20 I l 49                                    ,       EW YORK     I O I 69
        TELECOPIER ( 20 I l 49
                                                                                                      ELECTRONI@hhLY FILED
                                                                                                         RROSBERGER@RLRPCLAW . COM
                                                                         2 I 2) 867· I 9 I 4
                                                                                                      DOC #: - - - ---.---.--
                                                                     6   tober 29, 2018
                                                                                                      DATE FILED:  II
                                                                                                                      i- I
                                                                                                                            /ol_/
                                                                                                                           le/
                                 CHAMBERS OF KIMBA M. WOOD
             BYECF                    U.S.D.J.-S.D.N.Y.

             Hon. Kimba M. Wood
             Daniel Patrick Moynihan United States Courthouse
             500 Pearl Street
             New York, New York 10007-1312
             (212) 805-7900

                                 Re:   S.A.R.L Galerie Enrico Navarra and Enrico Navarra v.
                                       Marlborough Gallery, Inc., et al., 10 Civ. 7547 (KMW) (RLE)

             Dear Judge Wood:

                     In response to Your Honor's order dated October 1, 2018 [Dkt. 191], the parties submit
             this joint status letter setting forth the issues the Court must decide on remand and what further
             proceedings are necessary, as well as a proposed schedule for Defendants' summary judgment
             motion.

                      Defendants Marlborough Gallery, Inc. and Pierre Levai intend to move for summary
             judgment on the ground that Plaintiffs' claims for tortious interference and aiding and abetting
             such tort are barred by the statute of limitations, as previously set forth in Defendants' motion for
             summary judgment. Further, as also argued in Defendants' prior summary judgment motion,
             Defendants intend to move for summary judgment on the basis of certain assertions by Plaintiffs
             that Defendants believe bar Plaintiffs from establishing a necessary element of a tortious
             interference claim - that Chu Teh-Chun ("Chu") breached the Production Agreement at issue.
             With respect to other grounds for dismissal asserted in Defendants' previous summary judgment
             motion, Defendants are still reviewing the status of and issues relating to proceedings in France
             to determine whether to seek dismissal based on collateral estoppel, the Noerr-Pennington
             Doctrine, and other grounds arising from the lawsuits in France between Plaintiffs and Chu.
              Plaintiffs maintain that none of Defendants' proposed grounds for summary judgment has merit.

                      The parties propose the following schedule for summary judgment briefing: Defendants
              will serve their summary judgment papers on or before December 18, 2018 ; Plaintiffs will serve
              their responsive papers on or before February 20, 2019; and Defendants will serve their reply
              papers on or before March 20, 2019.

                     Beyond summary judgment, Plaintiffs are also investigating and considering certain
              matters that they believe may warrant additional applications to the Court, including, for
              example, a possible motion for sanctions mentioned in footnote 5 of the Second Circuit's recent
\
           Case 1:10-cv-07547-KMW Document 196 Filed 11/02/18 Page 2 of 2
            Case 1:10-cv-07547-KMW Document 195 Filed 10/29/18 Page 2 of 2

    ROTTENBERG LIPMAN RICH,              P.C.

    Hon. Kimba M. Wood

    October 29, 20 I 8
    Page 2


    summary order. The parties are discussing certain of these matters to determine whether any of
    them can be resolved among themselves, without the assistance of the Court.

            Finally, pursuant to the Court's order [Dkt. 121] dated and filed October 20, 2015, the
    Court ordered that certain damages-related discovery, including the deposition of experts on the
    damages issues, and document discovery, as well as any motions relating to damages, would be
    deferred until after a decision was rendered on Defendants' summary judgment motion. In order
    to take such damages discovery and pursue such motions, the parties requested, and the Court
    granted, that if Defendants' summary judgment motion were denied the case would be trial ready
    within 90 days (rather than 30 days, as required pursuant to an earlier order).

                                                Respectfully,

                                                  /1;1 ---
                                                Richard E. Rosberger
